THEATTORNEY                          GENERAL
                              OFTEXdS
                              AUSTIN       11.   TEXAR
GERALD C. URN




    &-,orable Geo. H. Sheppard
    Comptroller of Publio Aacounts
    Austin, Texas

    Dear Mr. Sheppard:

                                       Opinion No. O-2740
                                       Re: Authority of the Comptroller to issue
                    .                       warrants in payment of claims for whioh
                                            appropriations were made by former
                                            Legislatures.

    Your request for an opinion, above subject matter, is a8 follows:

         "1. 'Thisdepartnent, aoting under the authority given under Art.
         1035, C. C. P. issued deficiency certifioafe number 1638 September
         1.5,1931, to IienryClark, for his account for witness fees due him
         by the State of Texas, against appropriation number O-1104., The
         Forty-third Legislature, Regular Session, by S. B. No. 100, made
         appropliatimforthe payment of this defiaienay oertificate, The
         aerzclenoy certificate, supported by valid olaim in due form, wae
         presented to the Comptroller and demand for payment WBS made before
         the appropriation lapsed, or expired, The olaim was audited by the
         Joint Auditing Committee, as provided in said Appropriation Act.
         Under the then interpretation of the law the olaim wae rejeoted and
         no warrant issued in payment of this defioienoy oertificate.

         "Subsequent rulings of the Attorney General and holdings of the courts
         show that the Comptroller was in error in not issuing warrant in
         Dayment'of the certifioate at the time it was presented.

         "mere is yet a balanoe in the appropriation sufficient to pay the
         amount of this certificate.

         "1s the Comptroller authorized to issue warrant against appro-
         priation o-1104, at this time, in payment of this oertificate?

         “2.  We have another situation in which the defioienoy certifioate
         issued and ma, delivered to the ormer. Subsequently the a8ppro-
         priation was made for payment of the oertifiaate, but the oertifi-
         cate was not presented for payment until after two years from the
         close oflthe fisoal year which the appropriation for its payment
         had been madei
Hon. Geo. Ii.Sheppard - page 2   O-2740




     "V.sthe Comptroller authorized to issue warrant in payment of this
     oertifioato against tho appropriation originally made for its pay-
     ment?

     “3.  This department should liko you to answer the following question,
     alzo: (This does not i~nvol?ro
                                  a claim arising under the fee statutes,
     but applies to any ordinary claim.)

    "A situation has arisen -here a valid claim, in due and legal form,
    was proserltedto this department, in 1934, for payment against a
    proper appropriation made for that year. For some reason, either
    from a misinterpretation of the statutes governing payment of the
    claim, or t'natit '~ia:~
                          withheldawaiting the outcome.of pending litigatioye
    that would dstormino its Lwgality, or through.neg?igonco, the
    Comptroller failed to i,ssuea warrant at the ttilethe olaim was
    presented. It is now admitted that the Comptroller should have i,ssued
    uvarmnt ;n payment of this claim upon presentment. Demand 'Isnow made
    upon this department to issue warrant in payment of GUS claim against
    the appropriation mads for same in 1934.

     ":s this department authorized to issue the warrent?"

it-is the opinion of this department that each of your questions should
be answerad in the affirmative.

If the respective claims were valid claims-- and it appears the Leg-
i.slaturehas so treated them -- and an appropriation was made for their
payment, :7e see no reason why proper v:arraj?ts
                                               should not issue against
such appropriation so long as it is available.

The situation is not like the ordinary appropriation to care for an expense
to he incurred during a fisoal period, which would, of course, lapse et
,theend of the fiscal period, if the sane'had not been expended, but rather
it is the setting aside of a sum in payment of a spcoifio already performed,
or other preexisting debt.




                           By.
                              Ocie Spoer
                               Assistant